                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION



UNITED STATES OF AMERICA                             )      DOCKET NO. 5:19-CR-22 MOC
                                                     )
               vs.                                   )      GOVERNMENT’S SENTENCING
                                                     )      MEMORANDUM
4) ROBERT CANNON HAYES                               )
                                                     )
                                                     )

                                       INTRODUCTION

       Defendant Robert Cannon Hayes—a former North Carolina State Representative, former

U.S. Congressman, and former Chairman of the North Carolina Republican Party—lied to the

FBI, even after being reminded that it was a crime to do so, and even after being confronted with

recorded evidence clearly demonstrating that his statements were lies. And he did so to protect

himself and his political associates from an ongoing federal investigation. Nevertheless, Hayes

has since admitted that his statements were untrue, pleaded guilty, accepted responsibility, and

agreed to cooperate with the government. As a result—and in line of the plea agreement and the

applicable Sentencing Guidelines range—the government recommends a sentence of probation.

                                 FACTUAL BACKGROUND

       Having presided over a multi-week jury trial, the Court does not need a lengthy recitation

of the facts. The government, therefore, summarizes only the key facts relevant to Hayes’s

criminal conduct. On May 21, 2018—days after Lindberg contributed $500,000 to the North

Carolina Republican Party (“NCGOP”) earmarked for contribution to North Carolina Insurance

Commissioner Mike Causey—Hayes spoke with Commissioner Causey. During that recorded

telephone call, Commissioner Causey asked Hayes if Gray had told him, “what they were



                                                1

     Case 5:19-cr-00022-MOC-DSC Document 241 Filed 08/10/20 Page 1 of 5
doing.” Hayes confirmed that he did and added, “Yeah . . . we are more than happy to help, so

when all that comes through we’ll be glad to figure out the best way to, do it.” Commissioner

Causey and Hayes went on to discuss Lindberg’s contribution to be routed through the NCGOP,

as well as the promised independent expenditure committee. Before the call ended, Hayes

interjected the personnel action requested by Lindberg and Gray, stating:

         “Well, the thing that I heard I think is important is, and I don’t know enough
         about it to really [speak] intelligently, but there is some personnel issues that
         they were hoping that you would . . . I don’t even know the lady that was
         apparently really, really good in financial analysis that they would like to see
         put back into that department to make sure things got done that needed to get
         done.”

The following month, Commissioner Causey began receiving $10,000 monthly contributions

from the NCGOP.

        On July 25, 2018—after Lindberg and Gray had grown frustrated with Commissioner’s

Causey’s inaction—Lindberg and Gray called Hayes to direct the contribution of $250,000 from

the NCGOP to Commissioner Causey’s campaign account by the end of the week. Hayes

advised that previously they had discussed breaking the payments into monthly installments “so

it didn’t jump out,” and this large contribution—particularly two years before the election—was

“gonna draw attention” and “somebody ‘ll start asking questions.” Nevertheless, he agreed to do

it, confirming, “when you say do it, that, that’s easy, that’s easy. . . . Alright, I’ll get ‘er done.”

Indeed, the very next day, the NCGOP transferred $230,000 to Commissioner Causey’s

campaign account, bringing the total transferred in June and July to $250,000.

        In the days that followed, the NCGOP confirmed to Lindberg and Gray that the transfer

had occurred, and Hayes called Commissioner Causey to confirm that he received it. Finally, on

August 19, 2018, Hayes and another individual exchanged emails in preparation for a call

between Hayes and Commissioner Causey. The email included the following talking points,


                                                    2

      Case 5:19-cr-00022-MOC-DSC Document 241 Filed 08/10/20 Page 2 of 5
among others: “As [Commissioner Causey] knows there are ‘people’ who greatly want to help

him through us, but they need some progress on certain matters. We are not asking for anything

untold, but If he believes these are the correct moves then please make these moves as soon as

possible.”

       Less than 10 days later, Hayes was interviewed by the FBI. Minutes prior to the

interview, Gray called Hayes and warned him that the FBI was asking questions about the

transfers from the NCGOP to Commissioner Causey. Nevertheless, Hayes lied to the FBI

throughout the 30-minute interview. Hayes was asked if he had had discussions with Lindberg

or anyone representing Lindberg regarding a contribution and Lindberg’s expectations regarding

that contribution. Hayes responded, “Absolutely not.” Hayes further denied that Lindberg had

directed where the contribution would go. And, Hayes denied speaking with Commissioner

Causey about Lindberg, Gray, or personnel at the Department of Insurance. During the

interview, the FBI agents reminded Hayes that it was a crime to lie to the FBI, and Hayes

confirmed that he had told the truth. The agents also played for Hayes the recording of the July

25th call in which he, Lindberg, Gray, and Commissioner Causey agreed the NCGOP would

contribute $250,000 to Commissioner Causey’s campaign by the end of the week.

       As stated in the defendant’s sentencing memorandum, Hayes has since admitted his

statements were lies, pleaded guilty, accepted responsibility, and agreed to cooperate with the

government. He was prepared to testify at the trial of his co-defendants if asked to do so.

THE APPLICABLE SENTENCING GUIDELINES AND RECOMMENDED SENTENCE

       The parties agree with the Guidelines calculations set forth in the Presentence

Investigation Report (“PSR”), resulting in a total offense level of 4. PSR at ¶ 24. The parties

further agree with the United States Probation Office’s determination that Hayes’s criminal



                                                 3

     Case 5:19-cr-00022-MOC-DSC Document 241 Filed 08/10/20 Page 3 of 5
history—which reflects no prior convictions—qualifies for Criminal History Category I,

resulting in a Guidelines range of zero to six months’ imprisonment. Id. at ¶¶ 29, 49. While

Hayes’s criminal conduct was both serious and willful, he admitted his wrongdoing before trial,

accepted responsibility, and agreed to cooperate with the government. For the reasons detailed

herein, as well as in the PSR, a sentence at the low end of the applicable Guidelines range is

sufficient but not greater that necessary in this instance. The parties jointly recommend a

sentence of probation.

                                         CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court determine

that the defendant’s Guidelines offense level is 4 and his Criminal History Category is I. The

government further respectfully requests that, taking into consideration the sentencing factors set

forth in section 3553(a), the Court sentence the defendant to probation.



Dated: August 10, 2020                       R. ANDREW MURRAY
                                             UNITED STATES ATTORNEY

                                             s/ Dana O. Washington
                                             William T. Stetzer
                                             Dana O. Washington
                                             Assistant United States Attorneys

                                             COREY R. AMUNDSON
                                             CHIEF, PUBLIC INTEGRITY SECTION

                                             s/ James C. Mann
                                             James C. Mann
                                             Trial Attorney




                                                 4

     Case 5:19-cr-00022-MOC-DSC Document 241 Filed 08/10/20 Page 4 of 5
                               CERTIFICATE OF SERVICE

        I hereby certify that this 10th day of August 2020, the foregoing document was served
electronically through ECF filing upon counsel of record for the defendant.



                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY

                                            s/ Dana O. Washington
                                            DANA O. WASHINGTON
                                            ASSISTANT UNITED STATES ATTORNEY




                                               5

     Case 5:19-cr-00022-MOC-DSC Document 241 Filed 08/10/20 Page 5 of 5
